Citation Nr: 0629421	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-21 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's service connection claim for sinusitis.  

2.  Entitlement to a disability rating in excess of 20 
percent for a cervical strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1995 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found no new and 
material evidence had been submitted to reopen the veteran's 
service connection claim for sinusitis.  

This appeal also arises from an April 2003 rating decision 
which denied the veteran's claim for a disability rating in 
excess of 20 percent for her cervical strain.  

The veteran requested a personal hearing before a Veterans 
Law Judge; however, she subsequently requested a RO hearing 
before a decision review officer instead.  She then canceled 
her RO hearing request, and as a hearing request is no longer 
pending, a remand for that purpose is not presently required.  


FINDINGS OF FACT

1.  In a January 2001 rating decision, the RO denied the 
veteran's application to reopen her service connection claim 
for sinusitis.  The veteran was notified of the decision and 
of her appellate rights; however, she did not appeal the 
decision.  

2.  The evidence received since the January 2001 RO denial of 
the veteran's claim for service connection for sinusitis does 
not raise a reasonable possibility of substantiating the 
claim.  

3.  The veteran's cervical strain is characterized by no more 
than moderate limitation of motion, with flexion to 30º or 
better, and no ankylosis.  


CONCLUSIONS OF LAW

1.  The January 2001 rating decision that denied the 
veteran's application to reopen her service connection claim 
for sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  Evidence submitted since the RO's January 2001 decision 
is not new and material with respect to the claim for service 
connection for sinusitis, and the claim for that benefit may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  

3.  The criteria for a disability rating in excess of 20 
percent for a cervical strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 
(2006); 38 C.F.R. § 4,71a, Diagnostic Codes 5285-95 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, for the reasons set forth below, the VA has 
complied with the duties to assist and notify the veteran in 
reference to the issues addressed in this decision.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show her 
entitlement to the benefits claimed via RO letters issued in 
October 2002 and February 2005.  Thus, no further notices are 
required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) 
(2006).  In this case, all identified and available evidence 
has been obtained, including all relevant treatment records 
and examination reports.  In this respect, the Board notes 
that all private medical treatment records made known to VA 
have been obtained.  The veteran was also notified of the 
above development via the RO's letters.  No response or 
additional records have been received to the present.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claims, has been identified or remains outstanding, and 
the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this respect, the October 2002 RO letter properly notified 
the appellant of the evidence required to substantiate her 
claims for VA benefits.  Furthermore, although it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [her] possession that pertains" to 
her claims, the Board finds that she has been notified of the 
need to provide such evidence.  See 38 C.F.R. §  3.159(b)(1) 
(2005).  The AOJ's October 2002 letter informed her that 
additional information or evidence was needed to support her 
claims, and asked her to send the information or evidence to 
the AOJ.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in her possession.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  In the 
more recent case of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court further held "VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim."  Kent at 9 (emphasis added).  VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim to reopen, but she was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In this regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's application to reopen, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Regarding the appellant's 
increased rating claim, she was provided with the criteria 
for a higher disability rating, but not that for an effective 
date.  However, such notice is also moot, as the Board 
concludes below that an increased rating is not warranted for 
the veteran's service-connected disability.  

I. New and material evidence

The veteran seeks to reopen her service connection claim for 
sinusitis.  This claim was most recently denied by the RO in 
January 2001, when no new and material evidence was found to 
reopen her claim.  As a timely Notice of Disagreement was not 
received, this decision is final.  38 U.S.C.A. § 7105 (West 
2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In support of her application to reopen her service 
connection claim, the veteran has submitted VA and private 
medical treatment records, as well as her own contentions.    

Considering first the veteran's post-service VA and private 
medical treatment records, these records are new, in that 
they were not of record at the time of the January 2001 RO 
decision.  However, by merely confirming a current diagnosis 
of sinusitis, these records are cumulative and redundant of 
evidence already of record.  None of the submitted medical 
records suggest the veteran's current sinus disability was 
either incurred in or aggravated by active military service.  
At the time of the January 2001 denial, the RO conceded that 
the veteran was currently receiving treatment for "sinusitis 
and evidence of a deviated nasal septum."  VA and private 
medical treatment records received since then merely confirm 
a current diagnosis of sinusitis.  Because the medical 
records received since January 2001 only confirm current 
treatment for sinus disabilities, and do not indicate such 
disabilities either began during military service or were 
aggravated therein, they do not raise a reasonable 
possibility of substantiating the claim.  Thus, the veteran's 
VA and private recent medical treatment records are not new 
and material, and may not be used to reopen her service 
connection claim.  

The veteran's own contentions that a sinus disability first 
manifested during military service or was aggravated therein 
are also not new and material evidence.  As a layperson, her 
statements regarding medical causation, etiology, and 
diagnosis do not constitute new and material which is binding 
on the Board.  See Moray v. Brown, 5 Vet. App. 211 (1993).  
The Board also observes that the veteran's current 
contentions are essentially similar to those considered and 
rejected by VA in the 2001 denial and are thus not new, but 
are cumulative and redundant.  

In conclusion, the veteran has not submitted any new and 
material evidence that may be used to reopen her service 
connection claim for a sinus disability.  In the absence of 
any new and material evidence, her application to reopen must 
be denied.  

II. Increased rating - Cervical strain

The veteran seeks a disability rating in excess of 20 percent 
for her service-connected cervical strain.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's cervical spine disability is currently rated as 
20 percent disabling under Diagnostic Code 5237, for cervical 
strain.  The Board notes that the rating criteria for the 
evaluation of spinal disabilities was recently changed.  See 
68 Fed. Reg. 51454-58 (August 27, 2003)(codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43).  When a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent legislative intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  
Because the veteran's claim was received in October 2002, 
prior to the August 2003 effective date of the regulatory 
changes, both the prior and the revised criteria for spinal 
disabilities applies to her pending appeal.  Id.  

The October 2004 supplemental statement of the case 
considered the veteran's disability in light of the revised 
regulatory provisions, and provided the veteran an updated 
copy of the criteria for her cervical strain.  Therefore, no 
prejudice to the veteran exists in the Board's adjudication 
of this issue at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (2002).  

Under the revised criteria for the evaluation of low back 
disabilities, a cervical strain is rated under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warranted a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

The veteran was afforded VA examination in December 2000, at 
which time she reported chronic cervical spine pain which 
limited her ability to lift objects and perform other daily 
activities.  She used medication for her pain, with limited 
relief.  On physical examination of the veteran's cervical 
spine, she had spasms on both sides of her neck.  Range of 
motion studies indicated flexion to 30º, extension to 25º, 
lateral flexion to 20º bilaterally, and lateral rotation to 
40º bilaterally.  These results were characterized by the 
examiner as approximately a 50 percent loss of motion.  The 
veteran also reported additional impairment due to pain, 
fatigue, weakness, and lack of endurance, but the examiner 
did not quantify such additional impairment in terms of 
additional limitation of motion.  No neurological impairment 
secondary to her cervical strain was noted.  X-rays of the 
cervical spine revealed some straightening of the normal 
curvature of the spine, but without evidence of spondylosis, 
disc space disease, or foraminal compromise.  

Another VA examination was afforded the veteran in April 
2003.  She continued to report chronic neck pain which 
significantly impaired her mobility and activity level.  She 
stated that her pain is so severe on occasion that she 
"cannot move at all."  On physical examination her neck was 
tender, and muscle spasms were present.  No signs of 
radiculopathy were noted.  Range of motion studies indicated 
flexion to 35º, extension to 15º, lateral flexion to 30º 
bilaterally, and lateral rotation to 60º bilaterally.  
Moderate pain was reported across all ranges of motion.  Her 
range of motion was also limited by pain, fatigue, weakness, 
and lack of endurance.  Motor strength and reflexes were 
within normal limits.  X-rays revealed some straightening of 
the cervical spine and minimal osteoarthritis.  

The veteran has also received VA outpatient treatment for her 
cervical strain.  She has consistently reported chronic pain 
and stiffness of the neck, for which she has been given 
medication.  However, medical findings on outpatient 
treatment have not differed significantly from those noted on 
VA examination in December 2000 and April 2003.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against an increased 
rating under either the old or the new rating criteria for a 
cervical strain.  Considering first the prior criteria for 
impairment of the cervical spine, the Board finds severe 
limitation of motion has not been demonstrated.  While the 
veteran experiences some limitation of motion of her neck, 
she still has flexion to at least 30º and extension to at 
least 15º.  She also has only moderate loss of lateral 
rotation and flexion.  On examination in December 2000, the 
examiner characterized the veteran's limitation of motion as 
approximately 50 percent.  Also, while VA examiners have 
suggested additional impairment results from such factors as 
excess fatigability, pain, weakness, or incoordination of the 
veteran's cervical spine, none have quantified such 
impairment in terms of additional limitation of motion.  
Therefore, an increased rating based on such factors is not 
warranted.  See DeLuca, supra.  Overall, the preponderance of 
the evidence is against a finding of severe limitation of 
motion, as would warrant a 30 percent rating.  

Consideration under the revised criteria for disabilities of 
the cervical spine also would not result in a higher rating.  
As noted above, a 30 percent rating under Diagnostic Code 
5237 requires flexion of 15º or less, which has not been 
demonstrated in the present case.  The veteran has had 
flexion of at least 30º or better at all times of 
examination, according to the evidence of record.  She has 
also not been diagnosed with favorable ankylosis of the 
cervical spine, which also merits a 30 percent rating.  At 
all times of record, she has had at least some range of 
motion of the cervical spine.  Therefore, a higher rating 
under the revised criteria for cervical strain is not 
warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's cervical strain has itself required 
no extended periods of hospitalization since the initiation 
of this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that her 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
cervical strain.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

New and material evidence not having been received, the 
veteran's application to reopen her claim for service 
connection for sinusitis is denied.  

A disability rating in excess of 20 percent for a cervical 
strain is denied.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


